Petitions for Writ of Prohibition and Writ of Mandamus Denied and
Memorandum Opinion filed March 10, 2015.




                                    In The

                   Fourteenth Court of Appeals

                               NO. 14-15-00198-CV

                               NO. 14-15-00199-CV



          IN RE VALENTINA SPASSOVA SHESHTAWY, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF PROHIBITION
                           WRIT OF MANDAMUS
                             Probate Court No. 1
                             Harris County, Texas
                      Trial Court Cause No. 407,499-406

                        MEMORANDUM OPINION

      On March 9, 2015, relator Valentina Spassova Sheshtawy filed a petition for
writ of prohibition and a petition for writ of mandamus in this Court. See Tex.
Gov’t Code Ann. § 22.221 (West 2004); see also Tex. R. App. P. 52.
      Relator has not established that she is entitled to either a writ of prohibition
or a writ of mandamus. Accordingly, we deny relator’s petitions. We also deny
relator’s motion for temporary relief.


                                                   PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.




                                          2